DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of French Pat. No. 1,400,117 to Wambach.
Beckley discloses a disposable snail trap apparatus comprising:  a trap body, the trap body (20) comprising a cylindrical sidewall having an open bottom edge (22) and a hemispherical roof (14) defining a trap inside, the sidewall having a plurality of door slots (26) extending through to the trap inside, each door slot (26) extending from the bottom edge towards the roof (see Fig. 3), an interior surface of the trap body being textured (18 has a texture) wherein the interior surface is configured to facilitate a snail to climb on the interior surface (snail insecticide 16 is applied to the bottom surface 18 of top wall 14 and therefore the bottom surface 18 is textured during manufacture by being formed of a material that allows snails to reach the insecticide 16 mounted thereon), each of the door slots having a pair of vertical edges (two parallel vertical sides of archways 26) and a curved top edge (horizontally extending edge with corners at each of the vertical sides of archways 26; see Figs. 1, 3), but does not disclose each of the door slots having a semicircular top edge or a plurality of overhangs coupled to the trap body, the plurality of overhangs being coupled to the sidewall above the plurality of door slots, the plurality of overhangs being coupled to the top edge, each of the overhangs having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots.  Wambach discloses a plurality of overhangs (e) coupled to the trap body (b), the plurality of overhangs being coupled to the sidewall (see Figure) above the plurality of door slots (c), the plurality of overhangs (e) being coupled to the top edge (see Figure), each of the overhangs (e) having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots (see Figure).  It would have been obvious to one of ordinary skill in the art to modify the snail trap of Beckley such that it comprises a plurality of overhangs coupled to the trap body, the plurality of overhangs being coupled to the sidewall above the plurality of door slots, the plurality of overhangs being coupled to the top edge, each of the overhangs having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots in view of Wambach in order to provide additional structure capable of maximizing shade and darkness within the trap to make it more enticing for snails to enter the trap interior.
Wambach do not disclose a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, or the door width being 25% of a body diameter of the trap body.  It would have been an obvious matter of design choice to design a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, and the door width being 25% of a body diameter of the trap body since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the trap of Beckley and Wambach would perform equally as well by dimensioning the body height, the wall height, the door height, and the door width as claimed in order to provide for a larger enclosed area which is shaded and darkened from the exterior light while weighing the factors of making the door slots to be large enough to easily admit the desired sizes of snails in a plurality at one time and providing the door slots which are not too large so as to admit too much sunlight into the trap interior which would make the living conditions inside the trap interior less desirable to potential snails seeking refuge.
In regard to claims 8-9, Beckley discloses the plurality of door slots (26) being evenly spaced around the sidewall and being three door slots each spaced 120° apart (see Fig. 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of French Pat. No. 1,400,117 to Wambach as applied to claim 1 above, and further in view of Zalesky 4,747,230.
Beckley and Wambach do not disclose the trap body being molded cellulose fiber.  Zalesky discloses a slug trap (10) comprising a container means (14) for receiving and containing a non-toxic slug bait (13) therein and for receiving and containing slugs (12) therein which are attracted to the bait, and that the container means may be constructed from wax paper to provide a disposable unit (see col. 3, lines 39-42).  It would have been obvious to one of ordinary skill in the art to modify the trap body of Beckley and Wambach such that it is molded cellulose fiber in view of Zalesky in order to provide a material for the trap body that will allow it to be a disposable unit.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley 4,821,452 in view of French Pat. No. 1,400,117 to Wambach and Zalesky 4,747,230.
In regard to claim 10, Beckley does not disclose a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, or the door width being 25% of a body diameter of the trap body.  It would have been an obvious matter of design choice to design a body height of the trap body being 25% greater than a body diameter of the trap body, a wall height of the side wall being 50% greater than a roof height of the roof, each of the door slots having a door height 50% greater than a door width, and the door width being discloses wherein the interior surface is configured to facilitate a snail to climb on the interior surface (snail insecticide 16 is applied to the bottom surface 18 of top wall 14 and therefore the bottom surface 18 is textured during manufacture by being formed of a material that allows snails to reach the insecticide 16 mounted thereon), but does not disclose the trap body being molded cellulose fiber.  Zalesky discloses a slug trap (10) comprising a container means (14) for receiving and containing a non-toxic slug bait (13) therein and for receiving and containing slugs (12) therein which are attracted to the bait, and that the container means may be constructed from wax paper to provide a disposable unit (see col. 3, lines 39-42).  It would have been obvious to one of ordinary skill in the art to modify the trap body of Beckley such that it is molded cellulose fiber in view of Zalesky in order to provide a material for the trap body that will allow it to be a disposable unit.  Beckley discloses the plurality of door slots (26) being three door slots (see Fig. 4) each spaced 120° apart (see Fig. 4) around the sidewall, and each of the door slots having a pair of vertical edges (two parallel vertical sides of archways 26) and a curved top edge (horizontally extending edge with corners at each of the vertical sides of archways 26; see Figs. 1, 3), but does not disclose each of the door slots having a semicircular top edge or a plurality of overhangs coupled to the trap body, the plurality of overhangs being coupled to the sidewall above the plurality of door slots, the plurality of overhangs being coupled to the top edge, each of the overhangs having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots.  Wambach discloses a plurality of overhangs (e) coupled to the trap body (b), the plurality of overhangs being coupled to the sidewall (see Figure) above the plurality of door slots (c), the plurality of overhangs (e) being coupled to the top edge (see Figure), each of the overhangs (e) having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots (see Figure).  It would have been obvious to one of ordinary skill in the art to modify the snail trap of Beckley such that it comprises a plurality of overhangs coupled to the trap body, the plurality of overhangs being coupled to the sidewall above the plurality of door slots, the plurality of overhangs being coupled to the top edge, each of the overhangs having opposite ends, each of the opposite ends of each overhang being positioned at a top of a respective one of the vertical edges of an associated one of the door slots in view of Wambach in order to provide additional structure capable of maximizing shade and darkness within the trap to make it more enticing for snails to enter the trap interior.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to applicant’s argument that “Beckley does not address the texture of the interior surface and it is not shown specifically to be textured…”, the Examiner contends that Beckley specifically states that the bottom surface 18 of top wall 14 has snail insecticide 16 applied thereto and that the snail trap 10 is formed from plastic material (see col. 1, lines 48-49).  Therefore, the snails must crawl upon the bottom surface 18 of top wall 14 in order to reach snail insecticide 16 and thus discloses that the interior surface (18) is “configured to facilitate a snail to climb on the interior surface” as claimed by applicant.
In regard to applicant’s argument that “the overhangs referenced in the additionally cited references are either exclusively planar over a top edge or extend fully along the opposed sides of the entryways such that one of ordinary skill in the art viewing the collective teaching of the cited references would not have any teaching or motivation to render obvious the necessary modifications to meet the claim limitations.” the Examiner contends that the newly applied modifying reference of French Pat. No. 1,400,117 to Wambach discloses an overhang e which follows the semi-circular curvature of the top edge of the door slots c and has ends which terminate at the top ends of the vertical edges of the door slot c as shown in the Figure of Wambach.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA